Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 02/12/2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-3, 5-6, 10, and 15 have been cancelled.  Claims 7, 9, 11-14, 16-17, and 22 are withdrawn as drawn to non-elected inventions and species.   Claims 23-27 are added.   Accordingly, claims 1, 4, 7-9, and 11-27 are pending and claims 1, 4, 8, and 18-27 are under examination.
Priority
This application is a continuation of 14/705,528, which is filed 05/06/2015, which is a continuation of PCT/EP2013/073476, which was filed 11/11/2013. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). EP12191996, filed in Europe on 11/09/2012.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obatain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8, 18-21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 4, 8, 18-21, and 23-27 is/are directed to a method of diagnosing a paroxysmal atrial fibrillation in a subject comprising using an analyzer unit to determine the amount of at least one marker selected from the group consisting of a cardiac Troponin, a BNP-type peptide, hsCRP (high sensitive CRP), IL-6 (Interleukin-6) and IGFBP7 (Insulin like growth factor binding protein 7) in a sample from the subject, and(b) using a computing device to compare the determined amount(s) of said at least one marker to a reference amount(s), whereby an episode pf paroxysmal atrial fibrillation is diagnosed, wherein the subject does not suffer from atrial fibrillation at the time at which the sample is obtained, b) the subject is suspected to have suffered from an episode of paroxysmal atrial fibrillation, c) the episode of atrial fibrillation occurred 1-7 days before the sample is obtained: and d) the episode of atrial fibrillation terminated spontaneously and the BNP is NT BNP.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are nothing more than a routine and conventional method of measuring the levels of one or more of the claimed biomarker.  While the claim includes a comparing step, this step is an abstract idea (as it is a mental process (evaluation) performed by a generic computer) and therefore is also a judicial exception.  Using a generic computer in a claim does not preclude that claim from reading on an abstract idea.  See PEG 
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to an abstract idea. Yes, the claim is directed to a law of natural or natural phenomenon and an abstract idea.  Specifically, the claim is directed to the relationship between levels of biomarkers and a recent paroxysmal atrial fibrillation.  Also, the claim is directed to an abstract idea, because of the comparing step, which can be performed mentally.  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
Step 2B:
The claims are limited to measuring various biomarkers in patients that do not suffer from atrial fibrillation at the time from which the sample is observed.
However, measurement of various biomarkers in patients that do not suffer from atrial fibrillation at the time from which the sample is observed is routine and conventional.  Specifically, the MPEP 2106 states that diagnosing an abnormal condition by performing clinical See e.g. US6461828, US20070172888A1.  Moreover, an analyzer is a generic machine for determining the amount of a marker.  See US20060110775 at [0034] and [0125]-[0129] for an analyzer that measures NT-proBNP.
The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
Also weighing against eligibility is the fact that the step of assessing the level of the biomarkers is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake.  It is a generic measurement step.  Such steps are not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the natural principle would require determination of the level of biomarkers in a sample.  
Finally, the comparing step is a mental step and fall under the abstract idea judicial exception.   Since as explained above, the measuring step is routine and conventional, the claim as a whole does not amount to significantly more than the abstract idea and natural principle.  Using a generic computer does not preclude the claim from reciting an abstract idea.
Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method.  It also appears that the treatment step is conditional on the patient being diagnosed.
For all of these reasons, the elements/steps recited in the claims in addition to the judicial 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8, and 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiong (IDS cited) (pages cited are in the translation) in view of Fan et al., NT-proBNP, but not ANP and C-reactive protein, is predictive of paroxysmal atrial fibrillation in .

With respect to claim 1, “whereby an episode of paroxysmal atrial fibrillation is diagnosed” imply expresses the intended result of a process step positively recited.  Diagnosis occurs passively and is the intended result of the measurement.  See MPEP 2111.04. Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained (see translation). Xiong at 5 teaches that the PAF resolved spontaneously. Xiong at 1 and 5 teaches a plasma sample and teaches that the subject was a human. Xiong at 1 teaches that the patient has PAF, which means he must be suspected of having it. Xiong at teaches a Triage BNP test, which is an analyzer.
Xiong does not teach NT-BNP and does not teach a computer.
However, Fan, throughout the reference and especially at 91-99, teaches that NT-BNP was elevated in patients with PAF.
Moreover, Borgya at [0034] and [0125]-[0129] teaches using a Biacore assay device that measures NT-proBNP.  Biacore naturally contains a computer which compares to a reference and is an analyzer.

prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used NT-BNP as taught Fan, and to use Biacore, as taught by Borgya, in the method of Xiong.
One of ordinary skill in the art would have been motivated to have used NT-BNP as taught Fan, and to use Biacore, as taught by Borgya, in the method of Xiong, because Fan teaches that NT-BNP is a biomarker for PAF and NT-BNP is a form of BNP, which Xiong teaches is a biomarker for PAF. One would be motivated to use Biacore as it is a routine method of detecting an analyte and it automates the measurement and analysis process.
One of ordinary skill in the art would have a reasonable expectation of success, because Fan teaches that NT-BNP is a biomarker for PAF and Biacore is a well documented assay.

With respect to claim 4, Xiong does not teach that the patient has a stroke.

With respect to claim 8, Xiong at 1-5 teaches comparing to a reference amount derived from a group of subjects known to not have suffered from a recent PAF (do not have A fib) and teaches that an increase amount of the marker is indicative for diagnosis of a recent PAF.
With respect to claim 23, Borgya at [0034] and [0125]-[0129] teaches using a Biacore assay device which is a computing device, which naturally measures the amount of pro-NT BNP and compares to a control. The comparison is an aid for diagnosis, as it allows one to diagnose based on the result.  See Biacore Assay Handbook, 2012 at 34.
With respect to claim 24, Borgya at [0034] and [0125]-[0129] teaches using a Biacore assay device which is a computing device and automatically compares experimental and cutoff values.  See Biacore Assay Handbook, 2012 at 34.

With respect to claims 26-27, Borgya at [0034] and [0125]-[0129] teaches using Biacore to calculate the amount of the NT-pro-BNP based on the amount of the signal (measured binding of the ligand) (the computer part of the Biacore calculates the amount of the ligand).  
Claims 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiong (IDS cited) (pages cited are in the translation) in view of Fan et al., NT-proBNP, but not ANP and C-reactive protein, is predictive of paroxysmal atrial fibrillation in patients undergoing pulmonary vein isolation,  Interv Card Electrophysiol. 2012 Jan;33(1):93-100 and Borgya et al. (US 20060110775A1), as applied to claim 1, and further in view of Holm (US20120021989A1).
With respect to claim 18-20, Xiong, Borgya, and Fan do not teach administering medicine.
However, Holm, throughout the reference and especially at abstract, [0003], [0005]-[0008], [0014], and [0219]-[0222], and claims 59-61 teaches treating paf with heparin or the claimed antiarrhythmic medications and teaches treating paroxysmal atrial fibrillation in order to prevent stroke.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have administered the claimed treatment, as taught by Holm, in the method of Xiong, as modified by Fan and Borgya.
One of ordinary skill in the art would have been motivated to have administered the claimed treatment, as taught by Holm, in the method of Xiong, as modified by Fan and Borgya, because in order to prevent stroke and to treat the disease.

	With respect to claim 21, Holm at [0169] teaches that the patient has no previous history of stroke.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 8, 15, and 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9, 12-16, and 18 of copending Application No. 16/217,612 in view of Xiong (IDS cited) and Borgya et al. (US 20060110775A1).
Copending Application No. 16/217612 teaches all limitations of the claims except that a paroxysmal atrial fibrillation is diagnosed, where it occurred 1-7 days before the sample was obtained and the episode terminated spontaneously and a computer and analyzer.
However. Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained (see translation). Xiong at 5 teaches that the PAF resolved 
Moreover, Borgya at [0034] and [0125]-[0129] teaches using a Biacore assay device that measures NT-proBNP.  Biacore naturally contains a computer which compares to a reference and is an analyzer.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed recent paroxysmal, as taught by Xiong, and to use an analyzer and computer of Borgya, in the method of copending Application No. 16217612.
One of ordinary skill in the art would have been motivated to have diagnosed recent paroxysmal, as taught by Xiong, and to use an analyzer and computer of Borgya, in the method of copending Application No. 16217612, because copending Application No. 16217612 teaches diagnosing atrial fibrillation with BNP and Xiong teaches that these biomarkers are elevated in paroxysmal atrial fibrillation. One would be motivated to use a computer and analyzer in order to automatically measure and analyze the sample.
One of ordinary skill in the art would have a reasonable expectation of success, because Xiong teaches that these biomarkers are elevated in recent paroxysmal atrial fibrillation.

This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 6, 8, 15, and 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10231639 in view of Xiong (IDS cited) and Borgya et al. (US 20060110775A1).

U.S. Patent No. 10231639 teaches all limitations of the claims except that a paroxysmal atrial fibrillation is diagnosed, where it occurred 1-7 days before the sample was obtained and the episode terminated spontaneously and a computer and analyzer.
However. Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained (see translation). Xiong at 5 teaches that the PAF resolved spontaneously. Xiong at 1 and 5 teaches a plasma sample and teaches that the subject was a human. Xiong at 1teaches that the patient has PAF, which means he must be suspected of having it. 
Moreover, Borgya at [0034] and [0125]-[0129] teaches using a Biacore assay device that measures NT-proBNP.  Biacore naturally contains a computer which compares to a reference and is an analyzer.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed recent paroxysmal, as taught by Xiong, and to use an analyzer and computer of Borgya, in the method of U.S. Patent No. 10231639.

One of ordinary skill in the art would have a reasonable expectation of success, because Xiong teaches that these biomarkers are elevated in recent paroxysmal atrial fibrillation.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/12/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are not persuasive.  Applicant argues that prong 2 excludes whether the steps are routine and conventional; however, the rejection does not consider this in prong 2.  Applicant argues that the amended claim uses an analyzer unit and a computing device; however, adding a generic analyzer and computer do not render the claim patent eligible as stated above.  Applicant argues that it is practically applied because a biomarker is used to determine whether the patient suffered the disease. This is not persuasive, because it is simply the natural principle. Applicant argues that the additional elements should not be analyzed in step 2A; however, they are analyzed in step 2B.  Applicant argues that the natural principle is not known; however, this does not factor into eligibility. Thus, Applicant’s arguments are not persuasive. 
Applicant’s arguments, see Remarks, filed 02, with respect to the 35 U.S.C. 10 have been fully considered and are not persuasive.  Applicant argues that the 
Applicant argues that Xiong fails to teach limitations in the double patenting rejection. This arguments are addressed above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641